Porter, J.
delivered the opinion of the court. In this action the plaintiffs claim damages from the defendants, in consequence of persons in their employment, having permitted the steam boat Columbus to run against a vessel owned by the former, then at anchor in the river Mississippi. The general issue was pleaded, and the judge below, after hearing the evidence, gave judgment for the defendants. The petitioners appealed.
The question presented, is one of fact alone, and the rule established in this court is, that the decision in the inferior tribunal, always governs here, unless it clearly appears to be erroneous. We have examined the exidence on this record, and we are unable to say that such error appears. The testimony leaves it doubtful whether the injury which the brig sustain*495ed, was owing to the negligence of the persons conducting the steam boat, or to the sud-too near approach of the latter-the judge den change in the position of the former, to avoid what the persons aboard conceived the therefore decided correctly in giving judgment against the party holding the affirmative of the issue. See Knox vs. Haslett, 12 Martin 260.
East'n District.
May, 1824.
Maybin for the plaintiffs, Eustis for the defendants.
It is ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.
Dumoulin for the plaintiff, Preston for the defendant.